Case 1:21-cv-00276-WES-PAS Document 1 Filed 06/29/21 Page 1 of 3 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND


 KERRI NEILL,
            Plaintiff,

 v.                                                           REMOVED FROM:
                                                              RHODE ISLAND SUPERIOR COURT
 AMERICAN HONDA MOTOR CO., INC. and                           KENT COUNTY
 HOME DEPOT U.S.A., INC.
           Defendants.


                                      NOTICE OF REMOVAL

          Defendant Home Depot U.S.A., Inc. (“Home Depot”), by and through its undersigned

counsel, hereby files its Notice of Removal of this action (the “Action”) from Superior Court for

the State of Rhode Island, Kent County to the United States District Court for the District of Rhode

Island.

          Home Depot appears for the purpose of removal only and for no other purpose, reserves

all defenses and rights available to it, and states as follows:

          1.     On or about June 2, 2021, Plaintiff Kerri Neill commenced the Action in the

Superior Court for the State of Rhode Island, Kent County as civil action number KC-2021-0486.

In the Action, Plaintiff alleges to have been injured by a lawnmower purchased from Home Depot

in North Kingstown, Rhode Island, when, while removing the lawnmower from her garage after

purchasing it and bringing it home, the handle retracted and caused her personal injuries.

          2.     In particular, Plaintiff claims to have suffered a severed left index finger, which she

characterizes as “severe and permanent injuries and disfigurement.”

          3.     On or about June 9, 2021, Plaintiff served a copy of the Summons and Complaint

upon the Registered Agent for Home Depot.
Case 1:21-cv-00276-WES-PAS Document 1 Filed 06/29/21 Page 2 of 3 PageID #: 2




       4.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

served upon Home Depot in the Action is attached as Exhibit 1.

       5.      Plaintiff is a Rhode Island resident living in Warwick, Rhode Island.

       6.      Home Depot is a foreign corporation with a principal place of business in Atlanta,

Georgia.

       7.      Plaintiff alleges severe and permanent injuries and disfigurement that, if proven,

could result in damages in excess of $75,000.00.

       8.      Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over the Action,

which is removable to this Court pursuant to the provisions of 28 U.S.C. § 1441 et seq., because

the amount in controversy exceeds $75,000, exclusive of interests and costs, and there is

complete diversity between the Plaintiff, who is a resident of Rhode Island, and Home Depot,

which has its principal place of business in Georgia.

       9.      Home Depot has not yet filed a pleading in response to the Complaint and no

orders have been issued in this Action.

       10.     Pursuant to 28 U.S.C. § 1446(d), Home Depot promptly will file a copy of this

Notice of Removal with the Clerk for the Superior Court for Kent County, and will serve a copy

of the same on counsel for Plaintiff and all other counselors of record.

       WHEREFORE, Home Depot respectfully removes the Action now pending in the Rhode

Island Superior Court, Kent County, as civil action number KC-2021-0486 to the United States

District Court for the District of Rhode Island.
Case 1:21-cv-00276-WES-PAS Document 1 Filed 06/29/21 Page 3 of 3 PageID #: 3




                                             Defendant,
                                             HOME DEPOT U.S.A., INC.,
                                             By its Attorneys,

                                             /s/ Stephen D. Nelson
                                             Stephen D. Nelson (#8776)
                                             Adler Pollock & Sheehan P.C.
                                             One Citizens Plaza, 8th Floor
                                             Providence, RI 02903
                                             Tel: 401-274-7200
                                             snelson@apslaw.com

Dated: June 29, 2021


                                CERTIFICATE OF SERVICE

        I hereby certify that this document served on all counsel of record by U.S. Mail on this
the 29th day of June, 2021:

Jeffrey D. Sowa, Esq.
Heather M. Spellman, Esq.
LaPlante Sowa Goldman
78 Kenwood Street
Cranston, RI 02907

                                             /s/ Stephen D. Nelson
                                             Stephen D. Nelson




1081200.v1
